STATE OF MICHIGAN

                          COURT OF APPEALS



JEFFREY HAKSLUOTO and CAROL                                       FOR PUBLICATION
HAKSLUOTO,                                                        February 18, 2016

              Plaintiffs-Appellees,

v                                                                 No. 323987
                                                                  Macomb Circuit Court
MT. CLEMENS REGIONAL MEDICAL                                      LC No. 2014-002556-NH
CENTER, a/k/a MCLAREN MACOMB,
GENERAL RADIOLOGY ASSOCIATES, P.C.,
and ELI SHAPIRO, D.O.,

              Defendants-Appellants.


Before: CAVANAGH, P.J., and RIORDAN and GADOLA, JJ.

PER CURIAM.

        Defendants Mt. Clemens Regional Medical Center, a/k/a McLaren Macomb, General
Radiology Associates, P.C., and Eli Shapiro, D.O., appeal by leave granted the trial court order
denying their motion for summary disposition pursuant to MCR 2.116(C)(7) (statute of
limitations). We reverse and remand for entry of an order granting summary disposition in favor
of defendants.

                                I. FACTUAL BACKGROUND

       The substantive facts of plaintiffs’ medical malpractice claim are not significant to the
issue raised by defendants on appeal. Briefly stated, however, plaintiff Jeffrey Haksluoto
attended defendant Mt. Clemens Regional Medical Center’s emergency room on December 26,
2011, complaining of abdominal pain, nausea, vomiting, and diarrhea. Jeffrey was given a CT
scan, which was interpreted by defendant Eli Shapiro, D.O. Plaintiffs allege that Dr. Shapiro
misinterpreted the CT scan and failed to recognize the severity of Jeffrey’s condition. Jeffrey
returned to the emergency room on January 6, 2012, when his condition was correctly diagnosed,
and emergency surgery was performed. Plaintiffs allege that Jeffrey sustained ongoing injuries
from the delay in receiving the correct diagnosis and appropriate treatment. Plaintiff Carol
Haksluoto brought a claim for loss of consortium.

        Pursuant to MCL 600.2912b, plaintiffs served defendants with a notice of intent (“NOI”)
to file a medical malpractice claim on December 26, 2013. Plaintiffs subsequently filed their
complaint on June 27, 2014. Defendants moved for summary disposition pursuant to MCR
                                              -1-
2.116(C)(7),1 arguing that plaintiffs’ complaint was untimely because it was filed after the statute
of limitations expired. According to defendants, because the NOI was served exactly two years
after plaintiffs’ claim accrued, zero days remained in the two-year statute of limitations after the
NOI’s 182-day period had run. Thus, defendants contended that plaintiffs were required to file
the complaint no later than June 26, 2014, which was the 182nd day after the NOI was served,
because otherwise the statute of limitations would be expired the day after the 182-day tolling
period expired.

        Plaintiffs argued in response that the complaint was timely filed because MCL 600.5856
provides that the statute of limitations was tolled “at the time” that the NOI was mailed.
Consequently, plaintiffs contended that the statute of limitations was immediately tolled on
December 26, 2013, the date on which the NOI was mailed, so that the final day of the
limitations period still remained available to file a complaint following the expiration of the 182-
day notice period. In other words, the day on which plaintiffs mailed the NOI was not counted
for purposes of computing the expiration of the two-year limitations period, meaning that one
day remained for plaintiffs to file the complaint after the 182-day tolling period ended. The trial
court ruled:

               The [c]ourt finds that when read as a whole, MCL 600.5856(c) provides
       that the statute of limitations is tolled immediately “at the time notice is given”
       and remains tolled for 182 days beginning “after the date notice is given.” MCL
       600.5856(c). In other words, although tolling of the statute of limitations occurs
       the moment the Notice of Intent is served, neither the final provision of MCL
       600.5856(c) or MCR 1.108(1) counts the first of the 182 days until the next full
       day is complete. This interpretation does not transform the 182-day notice period
       to 183 days. Rather, this interpretation preserves MCL 600.5856(c)’s mandate
       that the statute of limitations be tolled “at the time notice is given,” and reconciles
       this provision with the second portion of the statute and MCR 1.108(1).

               In this case, plaintiffs mailed their Notice of Intent on December 26, 2013,
       the last date of the two year statute of limitations. The statute of limitations was
       immediately tolled, and that final day of the limitations period still remained
       available to file a complaint after the 182-day notice period expired. When the
       notice period expired on June 26, 2014, the period of limitations resumed running.
       Therefore, plaintiffs properly filed their complaint on June 27, 2014, the last day
       remaining under the statute of limitations following the 182-day tolling period.
       Accordingly, defendants’ motion for summary disposition is properly denied.




1
  Defendants also moved for summary disposition under subrules (C)(8) (failure to state claim on
which relief can be granted) and (C)(10) (no genuine issue of material fact), neither of which is
relevant to this appeal.


                                                -2-
We subsequently granted defendants’ interlocutory application for leave to appeal the order
denying their summary disposition motion.2

                                  II. STANDARD OF REVIEW

        “Summary disposition under MCR 2.116(C)(7) is appropriate when the undisputed facts
establish that the plaintiff’s claim is barred under the applicable statute of limitations.” Kincaid v
Cardwell, 300 Mich. App. 513, 522; 834 NW2d 122 (2013). “In determining whether a plaintiff’s
claim is barred because of immunity granted by law, the reviewing court will accept the
allegations stated in the plaintiff’s complaint as true unless contradicted by documentary
evidence.” Id. “If there is no factual dispute, whether a plaintiff’s claim is barred under the
applicable statute of limitations is a matter of law for the court to determine.” Id. at 523.

       In this case, the relevant facts are not in dispute and resolution of the issue presented
depends on the correct application of statutes and court rules governing the filing of medical
malpractice actions. The interpretation and application of statutes and court rules present
questions of law, which we review de novo. Colista v Thomas, 241 Mich. App. 529, 535; 616
NW2d 249 (2000).

                                         III. DISCUSSION

       The issue on appeal is whether a medical malpractice complaint filed 183 days after the
date on which the NOI was served, and after the two-year statute of limitations has expired, is
timely. We agree with defendants that plaintiffs’ complaint was untimely, but for reasons other
than those asserted by defendants.

                    A. PRINCIPLES OF STATUTORY INTERPRETATION

        This issue involves the interplay between MCL 600.2912b, which governs the service of
the NOI and the subsequent notice period, and MCL 600.5856, which governs the tolling of the
limitations period for medical malpractice actions during the statutory notice period. “Our
function in construing statutory language is to effectuate the Legislature’s intent.” Velez v Tuma,
492 Mich. 1, 16; 821 NW2d 432 (2012). If the statutory language is plain and clear, it must be
enforced as written. Id. at 16-17. MCR 1.108 is also relevant to this analysis. Court rules are
interpreted using the same principles that govern statutory interpretation. Haliw v City of
Sterling Hts, 471 Mich. 700, 704; 691 NW2d 753 (2005).

                                          B. ANALYSIS

      The limitations period for a medical malpractice action is generally two years. MCL
600.5805(6); Tyra v Organ Procurement Agency of Michigan, 498 Mich. 68, 79; 869 NW2d 213




2
 Haksluoto v Mt Clemens Regional Med Ctr, unpublished order of the Court of Appeals, entered
December 3, 2014 (Docket No. 323987).


                                                 -3-
(2015). However, medical malpractice actions also are subject to procedures governing the
service of a plaintiff’s NOI to file the action. MCL 600.2912b(1) provides:

                 Except as otherwise provided in this section, a person shall not commence
         an action alleging medical malpractice against a health professional or health
         facility unless the person has given the health professional or health facility
         written notice under this section not less than 182 days before the action is
         commenced.[3]

Pursuant to MCL 600.5856(c), the two-year statutory limitations period is tolled after service of
the NOI if the following conditions are met:

                The statutes of limitations or repose are tolled in any of the following
         circumstances:

                                                * * *

                 (c) At the time notice is given in compliance with the applicable notice
         period under section 2912b, if during that period a claim would be barred by the
         statute of limitations or repose; but in this case, the statute is tolled no longer than
         the number of days equal to the number of days remaining in the applicable notice
         period after the date notice is given. [MCL 600.5856(c).][4]

MCR 1.108 provides specific rules for computing time periods set forth in statutes, court rules,
and court orders. It provides, in pertinent part:

                 In computing a period of time prescribed or allowed by these rules, by
         court order, or by statute, the following rules apply:

                 (1) The day of the act, event, or default after which the designated period
         of time begins to run is not included. The last day of the period is included,
         unless it is a Saturday, Sunday, legal holiday, or day on which the court is closed



3
  MCL 600.2912b(7) provides a procedure for a prospective defendant to furnish a written
response to a NOI. If the prospective defendant does not provide a response, the plaintiff may
commence the action when the 154-day notice period has expired. MCL 600.2912b(8).
4
    Before its amendment in 2004, MCL 600.5856 provided, in relevant part:
                The statutes of limitations and repose are tolled:
                                                * * *
                 (d) If, during the applicable notice period under section 2912b, a claim
         would be barred by the statute of limitations or repose, for not longer than a
         number of days equal to the number of days in the applicable notice period after
         the date notice is given in compliance with section 2912b.


                                                   -4-
       pursuant to court order; in that event the period runs until the end of the next day
       that is not a Saturday, Sunday, legal holiday, or day on which the court is closed
       pursuant to court order.

                                              * * *

                (3) If a period is measured by months or years, the last day of the period is
       the same day of the month as the day on which the period began. If what would
       otherwise be the final month does not include that day, the last day of the period
       is the last day of that month. For example, “2 months” after January 31 is March
       31, and “3 months” after January 31 is April 30.

        Here, the parties agree that plaintiffs’ claim accrued on December 26, 2011. Thus, it is
undisputed that absent tolling, the two-year statute of limitations applicable to plaintiffs’
malpractice claim expired on December 26, 2013, the day on which plaintiffs served the NOI.
MCR 1.108(3); MCL 600.5805(6); MCL 600.5827. Cf. Dunlap v Sheffield, 442 Mich. 195, 198-
200; 500 NW2d 739 (1993).

        Under these facts, defendants argue that plaintiffs should have filed their complaint on
June 26, 2014—which was the 182nd day of the notice period—because there were zero days
remaining in the limitations period when plaintiffs served the NOI and, as a result, zero days
remaining in the limitations period after the 182-day notice period expired. Thus, defendants
assert, the statute of limitations expires, at the most, 2 years and 182 days after the date of
accrual. Plaintiffs argue that their complaint would have been premature if it had been filed on
the 182nd day, and thus the statute of limitations should expire on the day after the 182nd day of
the statutory tolling period, i.e., June 27, 2014.

        Both parties argue that resolution of this dispute requires the examination of two
questions: (1) whether a NOI served on the last day of the statutory limitations period tolls the
limitations period until the 182nd or 183rd day after the NOI is served, and (2) whether a
medical malpractice plaintiff may, in fact, file the complaint on the 182nd day of the tolling
period. However, we find that consideration of the second question is not necessary here
because, based on the interplay of the relevant statutes and court rules, plaintiffs’ service of the
NOI was ineffective to toll the statute of limitations in light of the language of MCL
600.5856(c).

        The parties agree, as do we, that the time at which the 182-day notice period begins is the
calendar day after the NOI is filed for the purpose of calculating the expiration of that period,
and, consequently, the tolling and expiration of the statute of limitations period, for purposes of
MCL 600.2912b(1). Applying the language of MCR 1.108(1) that “[t]he day of the act, event, or
default after which the designated period of time begins to run is not included” in computing a
period of time demarcated by days, the 182-day notice period began on December 27, 2013—the
day after plaintiffs served the NOI on December 26, 2013—and expired on June 26, 2014.

        This date is significant in light of MCL 600.5856(c), which expressly provides that the
statute of limitations is tolled “[a]t the time notice is given in compliance with the applicable
notice period under section 2912b, if during that period a claim would be barred by the statute

                                                -5-
of limitations or repose[.]” (Emphasis added.) It is undisputed that the two-year statute of
limitations expired on December 26, 2013. However, December 27, 2013—and not December
26, 2013—is the pertinent date for determining whether plaintiffs’ claim would have been barred
by the statute of limitations during the 182-day notice period because the notice period began on
December 27, 2013 under MCR 1.108(1). Because the notice period did not commence until one
day after the limitations period had expired due to the rules of computation under MCR 1.108,
we are constrained to conclude that filing the NOI on the last day of the limitations period was
not sufficient to toll the statute of limitations “at the time notice [was] given,” because in order to
toll the statute of limitations at that time, the limitations period must have been scheduled to
expire during the 182-day notice period. See MCL 600.5856(c). Stated differently, when the
182-day period ended, the statute of limitations did not resume running because there was no
time to toll during the 182-day period following the expiration of the statute of limitations on
December 26, 2013. Thus, the filing of plaintiffs’ complaint on June 27, 2014 was untimely, and
the trial court erred in denying defendants’ motion for summary disposition under MCR
2.116(C)(7).

        We recognize that our analysis means that a plaintiff who serves a NOI on the last day of
the limitations period is legally incapable of filing a timely complaint and is, in effect,
deadlocked from timely filing a suit in compliance with both the statutory notice period and the
statute of limitations. To avoid this result, plaintiffs argue that the phrase “[a]t the time notice is
given” compels the conclusion that the statute of limitations was immediately tolled on the day
that the NOI was served, meaning that this phrase in the statute reserved the entire day, or the
portion of the day remaining after service was effected, for tolling during the notice period.
However, plaintiffs’ interpretation is problematic because it requires us to infer from the statute a
legal fiction that service occurs at the beginning of the day, leaving a full day in the remaining
limitations period. Alternatively, plaintiffs’ reading is problematic because it would subdivide
the day on which notice is served contrary to MCR 1.108, which does not provide for divisions
or fractions of days. It is well established that this Court “may not read into the statute what is
not within the Legislature’s intent as derived from the language of the statute.” Robinson v City
of Lansing, 486 Mich. 1, 15; 782 NW2d 171 (2010) (quotation marks and citation omitted).

        While we also recognize that this Court should avoid an interpretation that would render
any part of the statute surplusage or nugatory, Badeen v Par, Inc, 496 Mich. 75, 81; 853 NW2d
303 (2014), our analysis does not disregard MCL 600.5856’s language that tolling begins “[a]t
the time notice is given.” Tolling will begin at the time notice is given only “if during th[e
notice] period a claim would be barred by the statute of limitations or repose[.]” MCL
600.5856(c) (emphasis added). Again, in light of the language of MCR 1.108, which governs the
computation of the time at which the 182-day notice period begins, we must conclude that the
statute of limitations was not tolled in this case due to the fact that it expired one day before the
notice period began.

        Additionally, as plaintiffs emphasize, we recognize the Michigan Supreme Court’s
admonition against “[e]xceedingly exacting interpretations of the NOI mandates” that “requir[e]
plaintiffs to take extraordinary measures to satisfy the goal of providing advance notice” because
such interpretations “frustrate the legislative goal of achieving prompt resolution of medical-
malpractice claims without long and expensive litigation.” DeCosta v Gossage, 486 Mich. 116,
123; 782 NW2d 734 (2010). However, we do not believe that timely filing a NOI consistent

                                                 -6-
with the application of the relevant statutes and court rules “requir[es] plaintiffs to take
extraordinary measures” to provide the requisite notice. Likewise, the DeCosta Court clarified
that the statute of limitations is tolled despite defects in a NOI “if an NOI is timely.” Id. at 123
(emphasis added). Cf. Tyra, 498 Mich. at 90-92 (discussing the application of MCL 600.2301
and the effect of compliance failures under the NOI statute); Hatcher v State Farm Mut Auto Ins
Co, 269 Mich. App. 596, 603-604; 712 NW2d 744 (2005) (discussing the underlying purposes of
statutes of limitation as opposed to tolling provisions). Again, “we may not read into the statute
what is not within the Legislature’s intent as derived from the language of the statute,” Robinson,
486 Mich. at 15 (quotation marks and citation omitted), and our analysis is consistent with the
language of the relevant statutes and court rules, Velez, 492 Mich. at 16.

                                       IV. CONCLUSION

        Under the facts of this case, plaintiffs’ service of the NOI was not sufficient to toll the
statute of limitations, which expired on December 26, 2013. Pursuant to MCR 1.108(1), the 182-
day notice period did not begin until December 27, 2013, and, as a result, the NOI did not toll the
statute of limitations as provided under MCL 600.5856(c). Thus, the trial court erred in denying
defendant’s motion for summary disposition pursuant to MCR 2.116(C)(7).

       Reversed and remanded for entry of an order granting summary disposition in favor of
defendants. We do not retain jurisdiction.

                                                             /s/ Mark J. Cavanagh
                                                             /s/ Michael J. Riordan
                                                             /s/ Michael F. Gadola




                                                -7-